Williams, Ch. J.,
after stating the disclosure and the bill of exceptions delivered the opinion of the court. Without repeating the statutes of 1841, which subjected to the trustee process all negotiable, paper, whether under or over due, unless the same had not only been negotiated, but notice thereof given before the service of the process, we cannot disturb the judgment of the county court. No reference is made in the statute as to where the note may be negotiated, at what place it may be payable, or the convenience, or inconvenience, to which persons may be subjected. The note in question was for a debt due to Gay & Edwards, the principal debtors, and payable to them at the bank, and it did not attach as a necessary consequence that the same would be discounted at the bank, because payable there. The note contained no contract, express or implied, with the bank, but was evidence of a sum of money due from the trustee to the principal debtors, which he promised to pay them at the.bank, the payment of which has, been arrested by this plaintiff. Of the policy of the law in question, or the convenience or inconvenience of the claimants, we can take no notice ; nor can we engraft an exception upon the statute, which we have no reason to believe the legislature intended.^ The judgment of the county court is affirmed.